PER CURIAM.
Michael A. Gindraw seeks to appeal the district court’s order granting the Government’s motion for summary judgment on his 28 U.S.C. § 2255 (2000) motion. We have independently reviewed the record and conclude that Gindraw has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cock-rell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED